Citation Nr: 0118411	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for folliculitis, acne 
and furunculosis (claimed as a skin condition due to an 
undiagnosed illness).  

3.  Entitlement to service connection for fibromayalgia 
(claimed as severe pain throughout the body due to an 
undiagnosed illness).

4.  Entitlement to service connection for gastroenteritis 
(claimed as a stomach condition due to an undiagnosed 
illness).

5.  Entitlement to service connection for reactive airway 
disease (claimed as respiratory problems due to an 
undiagnosed illness).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985, and from November 1990 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied service connection for 
PTSD, as well as a number of conditions associated with the 
Persian Gulf War, including a skin condition and respiratory 
problems.  An October 1999 rating decision addressed the 
issues as they are identified on the title page of this 
decision.

The Board observes that an August 2000 rating decision 
granted the veteran service connection for major depressive 
disorder and anxiety disorder, not otherwise specified, with 
features of PTSD.  The assigned effective date of this award 
is in January 1996, the date of receipt of the veteran's 
claim for service connection for PTSD.  As the veteran has 
maintained throughout the appeal period that he has the 
specific psychiatric disability of PTSD, the Board will 
address the issue of PTSD in this decision.  

The Board notes that an October 2000 VA Form 8 certified to 
the Board the issue of degenerative joint disease.  
Nevertheless, the Board observes that it does not have 
jurisdiction over this issue.  Service connection for 
degenerative joint disease of the cervical spine, thoracic 
spine, lumbar spine and bilateral hips was denied by an 
October 1999 rating decision.  Notice of this action was 
mailed to the veteran on November 5, 1999, to his address of 
record.  The veteran submitted a Notice of Disagreement with 
this issue in January 2000.  In April 2000, the RO sent the 
veteran a Statement of the Case (SOC) addressing this issue 
dated in March 2000, along with a VA Form 9 and instructions 
as to how to appeal the issue to the Board.  The SOC was sent 
to the veteran's current address of record, and there is no 
indication that he did no receive it, such as its return as 
undeliverable by the U.S. Postal Service.  

Nevertheless, the veteran failed to submit a substantive 
appeal for this issue.  A VA Form 646, received from the 
veteran's service officer in October 2000, refers to a VA 
Form 646 dated in March 2000.  The March 2000 VA Form 646 
does not address the issue of entitlement to service 
connection for degenerative joint disease.  The record 
contains a supplemental statement of the case dated August 4, 
2000, which lists the issues as including entitlement to 
service connection for degenerative joint disease.  The 
notice sent with the supplemental statement of the case 
advises the claimant that a response with respect to an issue 
for which he has already filed a substantive appeal is 
optional.  The Board does not find this notice was misleading 
as to whether the veteran still remained under the obligation 
to file a substantive appeal as to the issue of entitlement 
to service connection for degenerative joint disease.  
Accordingly, the Board finds that the October VA Form 646 may 
not be considered a substantive appeal for this issue and 
there is no other document of record that could be deemed a 
substantive appeal that must be of record to place that issue 
before the Board.   38 U.S.C.A. § 7105(d)(3)-(5); 38 C.F.R. 
§ 20.202 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that it is at least as likely 
as not that the veteran currently has PTSD.  

3.  The veteran's current skin, pain, and stomach symptoms 
have been assessed as manifestations of known diagnoses.

4.  There is no evidence that the veteran's folliculitis, 
acne, furunculosis, fibromayalgia or gastroenteritis are 
related to his periods of active duty.

5.  The evidence shows that the veteran's current reactive 
airway disease and allergic rhinitis is related to complaints 
and clinical findings noted during his active service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Service connection for folliculitis, acne and 
furunculosis (claimed as a skin condition due to an 
undiagnosed illness), is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2000).

3.  Service connection for fibromayalgia (claimed as severe 
pain throughout the body due to an undiagnosed illness), is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.303, 3.304, 3.317.

4.  Service connection for gastroenteritis (claimed as a 
stomach condition due to an undiagnosed illness), is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304, 3.317.

5.  Reactive airway disease and allergic rhinitis were 
incurred during active duty.
38 U.S.C.A. §§ 1110, 1117, 1131; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran maintains, in substance, that due to his service 
in the Persian Gulf he now suffers from undiagnosed illnesses 
resulting in a skin condition, pain throughout his body, a 
respiratory condition, and a stomach condition.  In addition, 
the veteran asserts that he underwent stressful experiences 
during his service in the Persian Gulf and now has PTSD.  One 
stressful incident consisted of a Scud attack, blocked by 
Patriot missiles that occurred the veteran's first or second 
night in the Gulf.  The second incident occurred when the 
veteran was on guard duty and thought he saw three people on 
the horizon.  The veteran fired weapons at them and called in 
additional firing.  The next day, the veteran's company was 
informed that it appeared as though there had been no enemy 
troops in the area, and the veteran felt humiliated and was 
called a ghost shooter.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that records pertaining to the 
veteran's service have been obtained from an official source, 
post-service VA treatment records have been obtained, post-
service treatment records from a Veteran Center have been 
obtained, and VA examinations have been conducted.  The 
veteran has not identified any additional sources of post-
service medical treatment.

In an April 1997 SOC, and Supplemental Statements of the Case 
(SSOCs) dated in October 1999 and August 2000, the veteran 
was provided with notice as to the pertinent laws and the 
evidence needed for service connection for the claimed 
disabilities.  In correspondence dated in April 1997 and 
April 2000, the RO informed the veteran of the type of 
evidence needed for a grant of service connection for PTSD 
and requested that he provide certain specified information.  
In correspondence dated in August 1998 and April 2000, the RO 
informed the veteran of the type of evidence needed for a 
grant of service connection for an undiagnosed illness due to 
Persian Gulf service, and requested that he provide certain 
specified information.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  Id.

The veteran's service medical records indicate that the 
veteran was treated for nausea and vomiting at various times 
during his initial period of service.  Assessments were 
nausea, gastroenteritis, and viral syndrome.  The veteran's 
service medical records also indicate that he was treated for 
upper respiratory infections during that time.  The July 1985 
report of medical history discloses that the veteran 
indicated he was nauseated a lot, and he experienced hay 
fever, shortness of breath as a summer illness, and 
difficulty breathing in severe heat.  He also checked off 
complaints of shortness of breath, and hay fever.  

The service medical records from the veteran's second period 
of service indicate that in January 1991 he complained of 
rales and wheezes bilaterally.  A radiographic examination 
was performed in order to rule-out pneumonia and found no 
evidence of any significant abnormality.  An April 1991 
report of medical history provides that the veteran reported 
acute sinusitis in 1987 that required surgery.  The 
physician's summary section noted ongoing sinus infections.  
The report of an April 1991 medical examination indicates 
that all pertinent clinical evaluations were normal.  

Outpatient VA treatment reports dated from 1990 through 1999 
indicate that the veteran complained of various physical 
complaints.  The veteran was provided diagnoses and 
assessments consisting of reactive airway disease, 
fibromayalgia, chronic bronchitis, boils, acne, folliculitis, 
chronic obstructive pulmonary disease and chronic arthritic 
pain.  Outpatient VA treatment reports show that the veteran 
participated in PTSD and combat therapy at various times 
during 1997 through 1999.  In 1996 and 1998, the veteran was 
provided assessments of PTSD-like symptoms.

Records of outpatient treatment received from the Veteran 
Center in Houston, Texas, indicate that the veteran underwent 
psychiatric treatment in 1996 and 1997.  Assessments included 
status post depressive disorder; host of personal, medical 
and psychological concerns; and chronic PTSD-related 
conflicts secondary to military tour.  

The report of a December 1995 VA hospitalization discloses 
that the veteran was admitted after he became suicidal upon 
being told by his girlfriend that he had to move out.  
Symptoms of PTSD were provided by the veteran, including re-
experiencing phenomena and flashbacks.  The veteran's Axis I 
discharge diagnoses were major depression, recurrent, severe; 
PTSD; and alcohol abuse.  

A February 1996 VA Persian Gulf Registry Examination provides 
that the veteran complained of wheezes in the chest, boils on 
various parts of his body, and multiple joint arthralgias.  
The veteran did not provide specific psychiatric symptoms but 
reported having been hospitalized for PTSD, depression and 
alcoholism in the past.  It was noted that the veteran was 
currently followed in the day hospital.  The examiner 
provided the examination findings and concluded that it was a 
normal general medical examination, except for a few basilar 
wheezes.  He noted only one papule on the buttock and said 
that there were no deep scars that would be expected as 
residuals of healed boils.  The examination resulted in a 
final diagnosis of mental condition, followed up in day 
hospital; shortness of breath on exertion and basilar 
wheezes, the veteran will receive follow up in Medical Chest 
Clinic; arthralgias, the veteran will be seen by a 
rheumatology consultant; and history of recurrent pustules by 
description, the veteran will be followed up in dermatology 
clinic.  

A dermatologic consultation conducted in July 1996 found one 
small tense lesion on the right back base of the neck.  The 
assessment was absence of primary lesions; rather, 
excoriations and healed sores were the only lesions present.  
The diagnosis was furunculosis vs. neuroderm.

The report of an October 1996 VA Examination for Rating 
Purposes - Persian Gulf provides that the veteran reported 
working in a chemical decontamination unit in the Persian 
Gulf trying to search for chemicals, and noted that he had 
been very close to oil fumes.  The examiner provided the 
examination findings in detail.  The report provides an 
impression of fibromayalgia, noting that the veteran 
presented with a basically negative serology test with the 
presence of asthenias and depression, insomnia and nine 
points on his body, which was most consistent with 
fibromayalgia.  The report also provides impressions of major 
depression and PTSD under evaluation, and reactive airway 
disease most probably secondary to upper respiratory 
infection.  

A discharge summary report for an August 1997 hospitalization 
reveals that the veteran was admitted on recommendation of 
the TRP clinic for the evaluation and treatment of his PTSD 
and depression.  The veteran's admission diagnosis was PTSD.  
His Axis I diagnosis at discharge was PTSD, major depression, 
recurrent.  His Axis III diagnosis at discharge was 
fibromayalgia.  

A discharge summary report for a July 1999 VA hospitalization 
provides that the veteran was admitted with suicidal 
thoughts.  The veteran's pertinent Axis I diagnosis was 
history of PTSD (provisional).  The Axis III diagnoses were 
history of fibromayalgia, chronic bronchitis, chronic 
sinusitis, status post sinus surgery, boils and hemorrhoids.  

According to the report of a May 2000 VA general medical 
examination, the veteran reported that he had frequent 
heartburn and reflux, boils occasionally on the back of his 
neck, and pain of the shoulders, upper and lower back, knees, 
hips, ankles and hands.  The examiner provided a detailed 
review of the veteran's entire medical history.  Results of 
physical examination were provided in detail.  They resulted 
in an assessment of folliculitis, various skin conditions, 
fibromayalgia, reactive airway disease, and gastroenteritis.  
The examiner referred to reports of specialist exams.  The 
examiner also expressed the opinion that the veteran's 
reactive airway disease was most likely caused by his smoking 
and repeated lower respiratory infections.  The examiner also 
noted being unable to directly attribute the veteran's 
gastrointestinal complaints to the veteran's service in 
Southwest Asia or to an undiagnosed illness.  

The veteran was provided a VA orthopedic examination in May 
2000.  The veteran reported generalized body aching and also 
muscle soreness with stiffness in all of the joints.  The 
veteran said that the pain was constant and most of the time 
stayed in a minimal quantity.  Results of physical 
examination were provided.  The impression was fibromayalgia 
with the presence of the tender points as subjective 
arthralgias with a negative serology.  It was also noted that 
the veteran presented with a GI upset that was most likely 
consistent with fibromayalgia.  

The veteran was provided a VA examination of the nose, sinus, 
larynx and pharynx in May 2000, during which he noted that he 
began to notice nasal congestion, nasal drainage, and itchy 
watery eyes while stationed in Kansas.  The veteran developed 
headaches in the frontal and maxillary distribution for 
several years and underwent sinus surgery at a VA medical 
clinic in 1987, after which he improved.  He reported being 
exposed to significant amounts of smoke and dust in the 
Persian Gulf and said that since then he had experienced more 
difficulty with sinus headaches.  Results of physical 
examination were provided.  The assessment was allergic 
rhinitis with sinus headaches likely referable to mucosal 
irritants encountered while the veteran was in the service, 
both in Kansas and in the Persian Gulf.  

The veteran was provided a VA dermatologic examination in May 
2000.  The veteran reported a history of boils that come and 
go all over his body that started 18 months after his return 
from the Persian Gulf.  The veteran reported some pain with 
the lesions.  Physical examination showed one follicular, 
excoriated papule on the posterior scalp.  The assessment was 
that clinically it looked like folliculitis with a component 
of an acne necrotica.  The examiner noted that folliculitis 
was an inflammation around the hair follicles, and was common 
in men and common on the scalp.  There was a component of 
acne necrotica that was picking at the lesions.  The examiner 
observed that no other lesions were present on examination to 
evaluate.  

During a May 2000 psychiatric VA examination, the veteran 
reported nightmares and intrusive thoughts concerning his two 
reported stressors.  The veteran also reported exaggerated 
startle response, avoidant behavior, problems with 
concentration, multiple symptoms of increased arousal, and 
said that he did not sleep well and did not have much energy.  
The examiner noted that while in the past the veteran had 
reported killing a man during hand-to-hand combat, he did not 
do so during the examination.  

The examiner provided a detailed review of the veteran's 
entire medical history.  Results of a mental status 
examination were provided in detail.  They resulted in an 
Axis I diagnosis of alcohol abuse; major depressive disorder, 
recurrent; anxiety disorder, not otherwise specified, with 
symptoms of post-traumatic stress; and history of non-
compliance with medical management.  

The examiner opined that it was not clear that the veteran's 
recounted stressors were sufficient for a diagnosis of PTSD.  
The examiner noted that the veteran did feel humiliated in 
the Persian Gulf when everyone in his company was told that 
there had been no intruders, and he had been dwelling on the 
incident repeatedly.  As a result, the examiner stated that 
although in his or her opinion the veteran does not 
completely fulfill the requirements for PTSD, the psychiatric 
problems from which he was currently suffering stemmed in 
part from his experiences during the Gulf War.  

Finally, in May 2000 the veteran was provided a radiographic 
examination of the esophagus and upper gastrointestinal 
tract.  The impression was minimal hiatal hernia, with 
minimal gastroesophageal reflux to the distal esophagus.  


Analysis

Turning to the veteran's claim for service connection for 
PTSD, the Board observes that a claimant with active service 
may be granted service connection for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the probative evidence of record is 
against a finding that the veteran currently suffers from 
PTSD.  As a result, service connection for this disability 
must be denied.  

In reaching this conclusion, the Board recognizes that the 
record contains some diagnoses of PTSD in post-service 
outpatient treatment reports.  However, the Board does not 
find that these diagnoses are probative to the issue of 
whether the veteran currently has PTSD.  These reports are 
cursory.  They do not address the rationale supporting the 
diagnosis, and do not purport to be based on a review of the 
entire available medical record.  Some of these diagnoses 
were noted to be provisional, while others were only history 
of PTSD, indicating that the veteran did not have PTSD at 
that time. 

By contrast, the Board finds that the May 2000 VA examination 
report, which asserts that the veteran does not have PTSD, is 
highly probative evidence.  The May 2000 opinion was based on 
a review of the entire claims file, including those 
psychiatric records that do present diagnoses of PTSD.  In 
addition, the examiner provides a full explanation as to why 
the veteran's symptoms do not meet the criteria for PTSD.  
Indeed, the examiner professes an opinion that the veteran 
had incurred a psychiatric disability, due to his experiences 
in the Persian Gulf.  The examiner simply believed that this 
psychiatric disability did not meet the criteria for PTSD.  
Given the depth of the examination report, and the fact it is 
based on a complete review of the medical evidence of record, 
the Board finds that it is more probative and material to the 
veteran's claim.  Accordingly, the Board finds that taken as 
a whole, the evidence of record does not support a finding 
that the veteran has PTSD.  

The Board recognizes the veteran's assertions that he 
currently has PTSD, due to the two stressful incidents in the 
Persian Gulf that he has described.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's own testimony is not probative evidence that he 
has PTSD.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the most probative evidence shows 
that the veteran does not have PTSD, the Board finds that his 
claim for this disability must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the veteran's claim for service connection for 
disabilities due to undiagnosed illnesses, the Board notes 
that in addition to the laws governing claims for direct 
service connection, title I of Public Law 103-446, "The 
Persian Gulf War Benefits Act," authorizes the Secretary of 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more within a presumptive period as determined by 
the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans.  38 C.F.R. § 3.317.  VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, provided that such disability: became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Based on review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a skin condition, severe pain 
condition, respiratory condition and stomach condition due to 
undiagnosed illnesses.  

The Board notes that the veteran's post-service VA treatment 
records and examination reports support his claims that he 
suffers from symptoms relevant to his claims.  On the other 
hand, there is no competent evidence that the veteran has an 
undiagnosed skin condition, severe pain condition, 
respiratory condition or stomach condition.  The Board has 
carefully reviewed the veteran's VA outpatient and hospital 
treatment records, as well as the reports of various VA 
examinations.  His complaints and symptoms have been 
attributed to known diagnoses such as fibromayalgia, 
folliculitis, reactive airway disease, sinusitis, 
gastroenteritis and esophageal reflux disease.  Indeed, the 
medical records contain no evidence that the veteran suffers 
from any undiagnosed illnesses.  Since his complaints and 
symptoms have been attributed to diagnosed illnesses, the 
claims for service connection for conditions due to 
undiagnosed illnesses must be denied. 

The Board observes that the veteran has not asserted that his 
current skin condition, severe pain condition, respiratory 
condition or stomach condition otherwise warrant direct 
service connection.  Nevertheless, the Board will address 
this question.  The veteran's service medical records do note 
treatment of nausea and related viruses, as well as 
complaints of sinusitis and respiratory symptoms.  The 
service medical records are negative for any relevant 
complaints, findings, symptoms, or diagnoses regarding the 
veteran's skin or any generalized pain.

Moreover, there is no evidence relating any of the veteran's 
currently diagnosed folliculitis, fibromayalgia or 
gastroenteritis to his service, such as a medical opinion 
based on a complete review of the record.  Espiritu, 2 Vet. 
App. at 492.  Although the veteran had gastroenteritis during 
his first period of service, there is no evidence that this 
condition was chronic or that its symptomatology continued 
during the veteran's second period of service until the 
present.  In addition, the May 2000 VA general medical 
examination report provides that the examiner was unable to 
directly attribute the veteran's gastrointestinal complaints 
to the veteran's service in Southwest Asia.  The report of a 
May 2000 VA orthopedic examination notes that the veteran 
presented with a GI upset that was most likely consistent 
with fibromayalgia.  Finally, there is no evidence that the 
veteran's minimal hiatal hernia, with minimal 
gastroesophageal reflux to the distal esophagus, as noted on 
radiographic examination in May 2000, is related to his 
service or findings noted therein.  

The Board recognizes the veteran's own contentions as to the 
relationship between his military service and these current 
diagnoses.  As a layperson, the veteran is competent to 
testify as to observable manifestations.  On the other hand, 
he is not competent to provide an opinion requiring medical 
knowledge, such as an opinion as to medical etiology or a 
medical nexus.  Id.  Accordingly, his own assertions do not 
constitute competent evidence that his currently diagnosed 
folliculitis, fibromayalgia or gastroenteritis are related to 
his service.  

In concluding that direct service connection is not warranted 
for folliculitis, fibromayalgia or gastroenteritis, the Board 
recognizes that the medical record does not contain any nexus 
medical opinions, positive or negative.  Regardless, the 
Board finds that a remand for further development is 
unnecessary.  The veteran has been provided several VA 
examinations, in the reports of which nexus opinions would 
have been presented if valid.  Further, given the lack of 
relevant findings or diagnoses regarding chronic conditions 
during the veteran's service, any current nexus opinions 
would be speculative and based on statements of medical 
history inconsistent with the contemporary medical records.  
As such, they would lack probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 
Vet. App. 474 (1993).  As there exists no reasonable 
possibility that additional VA assistance would aid in 
substantiating the veteran's claims for service connection 
for folliculitis, fibromayalgia or gastroenteritis, no 
additional development is required.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096. 

On the other hand, there is evidence that it is at least as 
likely as not that the veteran's current allergic rhinitis 
with sinus headaches is related to his first period of 
service.  During that time, the veteran was treated for upper 
respiratory infections, and complained of hay fever, 
shortness of breath and difficulty breathing in severe heat.  
The VA examinations conducted in May 2000 include opinions 
that the veteran's reactive airway disease was most likely 
caused by his smoking and repeated lower respiratory 
infections, and that his allergic rhinitis with sinus 
headaches was likely referable to mucosal irritants 
encountered while the veteran was in the service, both in 
Kansas and in the Persian Gulf.  These opinions are 
apparently based on a review of the entire medical record, 
including service medical records.  Even with the reference 
to smoking, these opinions are probative evidence that it is 
at least as likely as not that the veteran's current 
respiratory problem is related to his service.  Finally, the 
report of the October 1996 VA Examination for Rating Purposes 
- Persian Gulf provides that the veteran's reactive airway 
disease is most probably secondary to upper respiratory 
infection.  Accordingly, the evidence of record supports a 
grant of service connection for a respiratory problem, to 
include allergic rhinitis.




ORDER

Service connection for PTSD is denied.

Service connection for folliculitis, acne and furunculosis 
(claimed as a skin condition due to an undiagnosed illness) 
is denied.  

Service connection for fibromayalgia (claimed as severe pain 
throughout the body due to an undiagnosed illness) is denied. 

Service connection for gastroenteritis (claimed as a stomach 
condition due to an undiagnosed illness) is denied.  

Service connection for a respiratory problem, to include 
allergic rhinitis, is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

